 

Exhibit 10.3

 

PURCHASE AND LIMITED ASSUMPTION AGREEMENT OF BRANCH

THIS PURCHASE AND LIMITED ASSUMPTION AGREEMENT OF BRANCH (this “Agreement”) made
and entered into this 17th day of October, 2018 (the “Effective Date”), by and
between Hawthorn Bank, a Missouri state-chartered bank with its main office
located in Jefferson City, Missouri (“Seller”), and Branson Bank, a Missouri
state-chartered bank with its main office located in Branson, Missouri
(“Buyer”).

R E C I T A L S:

WHEREAS, Seller operates a branch banking office located at 4675 Gretna Road,
Branson, Missouri  65616 (the “Branson Branch”).

WHEREAS, Seller desires to sell and Buyer desires to purchase and acquire (i)
the Branson Branch and (ii) certain assets of Seller maintained at the Branson
Branch.

WHEREAS, Seller desires to transfer and Buyer desires to assume (i) the deposit
accounts at or for the Branson Branch, and (ii) certain other liabilities
pertaining to the continuing operations thereof. 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, each intending to be legally bound, do hereby agree as follows:

1. Subject Property Defined.  The term “Subject Property” as used in this
Agreement, shall mean and include the following: 

(a) All of Seller’s right, title, and interest in and to that certain real
property legally described on Exhibit “A” and attached hereto and made a part
hereof (the “Real Property”), upon which the Branson Branch is operated, and any
and all records, files, books and any other documents and instruments relating
to the Real Property.  The Real Property shall also include all rights,
benefits, privileges, hereditaments, appurtenances, and easements related to the
Real Property, including, without limitation, all rights, rights-of-way,
roadways, roadbeds, reversions, strips, gores, and any interests in any alleys,
streets, or roads abutting or adjacent to the Real Property, and all right,
title, and interest of Seller in and to any awards made or to be made in lieu
thereof (the Real Property, together will all such other rights and benefits,
hereinafter collectively referred to as “Land”).

(b) All of Seller’s right, title, and interest in and to any and all structures,
buildings, and other improvements located on the Land, including, without
limitation, that certain banking facility and drive up comprised of
approximately 12,232 square feet of bank building with an additional 1,165
square feet of drive through and canopy, all fixtures including ATM, safe
deposit boxes (exclusive of the contents of leased safe deposit boxes) and safe
deposit box contracts and any keys or combinations thereto, pneumatic equipment,
parking lots, and related

 

--------------------------------------------------------------------------------

 



facilities and improvements (hereinafter collectively referred to as the
“Improvements”), and any and all records, files, books and any other documents
and instruments relating to the Improvements.  If, prior to the Closing Date,
any item described in this sub-paragraph (b) is damaged or destroyed by fire or
other casualty, the insurance proceeds relating thereto will be assigned to
Buyer.

(c) All of Seller’s right, title and interest in and to the furniture, fixtures,
equipment, improvements and other items of tangible personal property located at
the Branson Branch as of the close of business on the Closing Date, together
with sign structures, and all personal property used in connection with the safe
deposit box business being transferred to Buyer hereunder (exclusive of the
contents of leased safe deposit boxes) (collectively, the “Tangible Personal
Property”), except as set forth on Exhibit “B” (to be prepared and attached as
part of this Agreement on or before the Inspection Completion Date) (the
“Excluded Personal Property”).  If, prior to the Closing Date, any item of
Tangible Personal Property is stolen, destroyed or otherwise lost, such item
will be excluded from the sale contemplated hereby, and the term “Tangible
Personal Property” as used herein will exclude any such item(s).  If, prior to
the Closing Date, any item of Tangible Personal Property is damaged by fire or
other casualty, such item(s), if reasonably repairable, will be sold to Buyer
(in accordance with the provisions hereof) and the insurance proceeds relating
to such item will be assigned to Buyer, it being understood that if any such
item is not reasonably repairable, it will be excluded from the sale
contemplated hereby.

(d) All of Seller’s right, title, and interest in and to any all contracts or
agreements (but only to the extent assignable and transferable without any
consents or other restrictions) relating to the upkeep, repair, maintenance, or
operation of the Land, the Improvements, or the Tangible Personal Property, to
the extent such contracts or agreements are not cancelable upon thirty (30)
days’ or shorter prior notice (hereinafter collectively referred to as the
“Operating Contracts”), a list of which Operating Contracts is attached hereto
as Exhibit “C”, and all of Seller’s obligations and liabilities arising from and
after the Closing Date under the Operating Contracts;

(e) All of Seller’s rights under, or created by, the existing lease attached
hereto as Exhibit “D” between Seller and Lifestyle Contractors, and all of
Seller’s obligations and liabilities arising from and after the Closing Date
under the existing lease;

(f) All of Seller’s teller working cash, petty cash and vault cash at the
Branson Branch as of the close of business on the Closing Date (“Cash on Hand”);

(g) All of the Seller’s deposit liabilities maintained at the Branson
Branch, and all records relating to said deposit liabilities wherever located,
in accordance with the terms of the agreements pertaining to such deposits, as
shown on the books and records of Seller as of the close of business on the
Closing Date, including accrued but unpaid interest thereon through the Closing
Date (hereinafter “Deposits”). As used herein, the term “Deposits” includes all
of the deposit products offered by Seller from the Branson Branch, including,
without limitation, passbook accounts, statement accounts, checking accounts,
money market accounts, and certificates of deposit;



2

 

--------------------------------------------------------------------------------

 



(h) All records and documentation in whatever form or format relating to any
item of the Subject Property; and

(i) Any statutory or common law right, title and interest in and relating to any
item of the Subject Property that Seller may own or have and assign, including,
without limitation, claims, causes of action, rights of recovery or set-offs,
and credit of any kind or nature relating to the Subject Property or any item
thereof.

(j) Seller is not selling, assigning, conveying, transferring or delivering, nor
will Buyer acquire, any rights or interest in or to: (i) the name “Hawthorn
Bank” or any derivation thereof, or (ii) any logos, service marks or trademarks,
advertising materials or slogans or any similar items used by Seller or any
affiliate of Seller in connection with its business, whether or not such is or
was copyrighted or registered. No later than the Closing Date, weather
permitting, Seller will remove all signs, logos and other insignia identifying
or identified with Seller from the Branson Branch. No signs, logos or insignia
identifying or identified with Buyer may be installed in or affixed to the
premises until after the close of business on the Closing Date. On and after the
Closing Date, Buyer will not use the name or service mark of Seller in any
manner in connection with the operation of the Branson Branch. No activity
conducted by Buyer on or after the Closing Date will state or imply that Seller
is in any way involved as a partner, joint venturer or otherwise in the business
of Buyer. Buyer will, at Seller’s discretion, either dispose of or make
available to Seller for pick-up, any remaining signs, logos and insignia of
Seller removed by Buyer from the Branson Branch after Closing.

2. Sale of Subject Property and Assumption of Liabilities.  Upon the terms and
subject to the conditions set forth in this Agreement, (a) Seller shall sell,
transfer, assign, and convey to Buyer, and Buyer shall purchase and accept from
Seller, all right, title and interest of Seller in and to the Subject Property
at the Closing (as hereinafter defined), and (b) Seller shall transfer and
assign to Buyer, and Buyer shall assume from Seller and agree to pay, perform
and discharge the assumed liabilities arising under the Subject Property,
including, without limitation, the Deposits and the Operating Contracts.  Unless
otherwise specifically specified herein, Buyer is not assuming any liabilities
of Seller which have arisen or may arise or be established in connection with
the conduct of business at the Branson Branch prior to the Closing Date

3. Purchase Price.    The calculation and payment of the Purchase Price (defined
herein) will be made as follows:

(a) Seller will pay to Buyer an amount of cash (the “Purchase Price”), in
addition to the transfer of Cash on Hand, equal to:

(i) the aggregate amount of principal and accrued interest of the Deposits;
 plus

(ii) the net amount of any prorated items required by Section 3(e) hereof owed
by Seller to Buyer; minus

(iii) the net amount of any prorated items required by Section 3(e) hereof owed
by Buyer to Seller;  minus



3

 

--------------------------------------------------------------------------------

 



(iv) $500,000 for the Land; minus

(v) $3,022,260 for the Improvements; minus

(vi) the aggregate amount for the Tangible Personal Property to be agreed upon
by Buyer and Seller on or before the Inspection Completion Date;  minus

(vii) the amount of Cash on Hand; minus

(viii) a premium of 4.1% for all Deposits; provided that on the Adjustment
Payment Date (as defined below), Buyer will provide a report based upon the
accounts transferred which discloses the previously identified out-of-area
accounts.  Those will be compared to the same accounts in existence at Closing
and will compare collected balance totals from Closing to the test date.  The
parties will adjust the premium paid according to the tested subset.  The subset
shall be composed of eighty (80) deposit accounts identified as “out of area”
and three (3) other accounts and one “Missouri First Link account, all as set
forth on Exhibit “E”.  In the event that any of the deposit accounts lists in
exhibit “E” are not still on deposit with Buyer 180 days after the Closing Date,
Seller shall reimburse Buyer the above premium on said accounts pursuant to
paragraph (d) hereof.

(b) Attached as Exhibit “F” is a sample calculation of the Purchase Price, which
is based upon the financial information set forth in Seller’s Call Report, dated
as of June 30, 2018.

(c) On the Closing Date, Seller will transfer to Buyer, by wire transfer in
immediately available funds to an account designated by Buyer, an amount which
Seller estimates to be the amount of the Purchase Price, which estimated amount
will be based upon the Deposits, the proration amounts, the Cash on Hand, and
the premium as of the close of business on the third business day prior to the
Closing Date (collectively, the “Estimated Purchase Price”).

(d) On the 180th day after the Closing Date or such earlier date as may be
agreed to in writing by the parties (the “Adjustment Payment Date”), an
adjustment payment (the “Adjustment Payment”) will be made by Seller to Buyer,
so as to correct any discrepancy between the amount of the Estimated Purchase
Price paid under Section 3(c) hereof and the Purchase Price calculated in
accordance with this Section 3(a) and any adjustment in accordance with Section
17(e).  Buyer will provide to Seller a closing statement which reflects the
calculation of the Adjustment Payment relative to the Estimated Purchase
Price.  The Adjustment Payment due to Buyer (if any) pursuant to this paragraph
will be paid to Buyer not later than ten (10) days after the Adjustment Payment
Date by Seller by wire transfer in immediately available funds to an account
designated by Buyer, with interest thereon from the Closing Date through the
Adjustment Payment Date at a rate equal to the effective Federal Funds rate as
published by the Federal Reserve.

(e) The parties intend that Seller will operate for its own account the business
conducted at the Branson Branch until five o’clock (5:00 p.m.) on the Closing
Date, and that Buyer will operate such business for its own account on and after
five o’clock (5:00 p.m.) on the Closing Date.  Thus, except as otherwise
specifically provided in this Agreement, items of expense directly

4

 

--------------------------------------------------------------------------------

 



attributable to the operation of the Branson Branch (which will not include any
general overhead expenses of Seller) will be prorated as of the close of
business on the Closing Date, whether or not such adjustment would normally be
made as of such time, including, without limitation, (i) telephone, electric,
gas, water, and other utility services (to the extent it is not possible to
transfer such services into the name of Buyer as of the Closing Date), (ii)
taxes associated with the Land and Tangible Personal Property, (iii) assessments
(including, without limitation, assessments attributable to FDIC deposit
insurance), (iv) payments due on Operating Contracts, and (v) similar expenses
related to the Subject Property transferred hereunder.  To the extent any such
item has been prepaid by Seller for a period extending beyond the Closing Date,
there will be a proportionate adjustment in favor of Seller.

(f) The allocation of the Purchase Price, as adjusted in accordance with Section
3(d) above, is intended to comply with the allocation method required by Section
1060 of the Internal Revenue Code of 1986, as amended.  The parties will (i)
each report the federal, state and local and other tax consequences of the
purchase and assumption contemplated hereby (including the filing of Internal
Revenue Service Form 8594) in a manner consistent with such allocation and (ii)
take no position in any tax filing, return, proceeding, audit or otherwise which
is inconsistent with such allocation.  Within thirty (30) days following the
Closing Date, Buyer shall provide to Seller a copy of IRS Form 8594 and any
required exhibits thereto (the “Asset Acquisition Statement”) with Buyer’s
proposed allocation of the consideration payable with respect to Seller’s
Assets.  Buyer and Seller shall agree upon the Asset Acquisition Statement
within sixty (60) days after the Closing Date; provided that if Buyer and Seller
are unable to agree upon an allocation schedule within such sixty (60) day
period, the allocation schedule shall be prepared by an accounting firm
acceptable to Buyer and Seller.  The fees of such accounting firm incurred in
preparing the allocation schedule shall be paid equally by Buyer and Seller. 

(g) Simultaneously with the execution of this Agreement, Buyer shall deliver to
Hogan Land Title Company (the “Title Company”) the sum of Twenty Thousand
Dollars ($20,000.00) (“Escrow Deposit”) which Escrow Deposit shall be held in
escrow by the Title Company. 

4. Permitted Encumbrances.  At Closing, Seller shall convey the Real Property by
special warranty deed (the “Deed”), conveying the Real Property to Buyer subject
to the following “Permitted Encumbrances”:

(a) Real estate, personal property and ad valorem taxes and assessments for the
year of the Closing and subsequent years; and

(b) Prior restrictions, reservations, and prohibitions imposed by governmental
entities, including, without limitation, all applicable building, zoning, land
use, health, safety, and environmental ordinances, resolutions, and regulations;
and any and all land conveyed, used, or deeded for road purposes; and

(c) Any matter deemed to be a Permitted Encumbrance pursuant to Section 5 below;
and

(d) All matters created by, through, or under Buyer. 



5

 

--------------------------------------------------------------------------------

 



5. Title.

(a) Buyer has obtained, at Buyer’s expense, a title report in the form of an
ALTA owner’s title insurance commitment with respect to and insuring the Real
Property from the Title Company pursuant to which the Title Company shall agree
to insure title. 

(b) Within ninety (90) days after the Effective Date (the “Inspection Completion
Date”), Buyer shall have the right to obtain at the Buyer’s expense an
up-to-date survey on the Land dated no earlier than on the Effective Date
(“Survey”) which Survey shall be certified to Buyer and the Title Company under
seal by surveyor licensed by the State of Missouri showing the description of
the Real Property and calculation of the acreage and square footage of the Real
Property and overlay all easements, rights of way, improvements, fences,
utilities, poles, water areas, and all other matters affecting title to the Real
Property as of the effective date of the title commitment.  The Buyer shall have
ninety  (90) days from the Effective Date to review the Survey for any issues. 

(c) Buyer shall have until forty-five (45) days from the Effective Date in which
to examine the title work (“Title Review Period”).  If title, as shown in the
title commitment, is found to be subject to any matters other than the Permitted
Exceptions, Buyer shall, within said Title Review Period, notify Seller in
writing, specifying the defects and the actions deemed necessary to cure the
same (the “Objection Notice”).  Any matters which Buyer fails to timely object
to by the end of the Title Review Period shall be deemed waived and shall be
deemed a Permitted Encumbrance.  On or before a date which is three (3) business
days following Seller’s receipt of the Objection Notice, Seller shall notify
Buyer in writing of which matters, if any, reflected in the Objection Notice
that Seller elects to seek to cure (the “Agreed Title Defects”).  In the event
that there are any matters set forth in the Objection Notice which are not
agreed as title defects, then Buyer’s sole and exclusive remedy shall be to
terminate this Agreement by sending written notice to Seller on or before the
Title Review Period, in which event the Title Company shall immediately return
the Escrow Deposit to Buyer, and the parties shall thereafter be released of all
further obligations each to the other under this Agreement.  In the event the
Buyer does not elect to terminate this Agreement, then the defects are deemed
waived. 

(d) Seller shall use its good faith efforts to cause the Agreed Title Defects to
be cured five (5) days before Closing, but shall not be obligated to bring any
action or proceeding or expend any funds to undertake any such cure; provided,
however, Seller shall be obligated to satisfy and discharge, on or before
Closing, any mortgages or monetary liens encumbering the Real Property, caused
directly by Seller, and which can be removed and/or satisfied at Closing by the
payment of a known and liquidated sum of money under $10,000.00 in the
aggregate.  Before Closing, Buyer may have the title commitment updated with
respect to the Real Property, and if such update should reveal any matter
materially and adversely affecting the marketability of title to the Real
Property arising after the effective date of the title commitment, other than
the Permitted Encumbrances, or if Seller has not cured the Agreed Title Defects,
Buyer shall notify Seller of same and Seller shall have until five (5) days
before Closing to cure any such matters.  If Seller is unable to cure such
matters on or prior to five (5) days before Closing, Buyer shall have the option
to either:  (i) accept title to the Real Property subject to such additional
matters and the Agreed Title Defects, as applicable, as additional Permitted
Encumbrances and without diminution

6

 

--------------------------------------------------------------------------------

 



of the Purchase Price; or (ii) terminate this Agreement by written notice to
Seller wherein this Agreement shall terminate and the Escrow Deposit returned to
Buyer.

6. Due Diligence; Inspections. 

(a) The parties hereto acknowledge that Buyer, as of the Effective Date, has not
yet had an opportunity to fully review, examine, and evaluate all aspects of the
Subject Property.  If, on or prior to 5:00 p.m., on the Inspection Completion
Date, Buyer determines, in its sole discretion that the Subject Property, or any
part thereof, is unsatisfactory to the Buyer for any reason, Buyer shall have
the right to give notice to Seller electing to terminate the Agreement, provided
such notice is delivered by 5:00 p.m. on the Inspection Completion Date.  In the
event such notice is timely delivered by the Buyer to the Seller, then the
Escrow Deposit shall be released to Seller and this Agreement shall terminate
and neither party shall have any further rights or obligations under this
Agreement.  If such notice is not given by the Inspection Completion Date, then
the condition set forth herein shall be deemed satisfied and the remainder of
the Agreement shall remain in full force and effect according to its terms. 

(b) Seller shall timely make available to Buyer copies of any documentation
reasonably requested by Buyer that is in Seller’s possession or control with
respect to the Subject Property, including, but not limited to, any survey,
report, environmental audit, approval, appraisal, permit, license, construction
plans or specifications, title work, leases, depository information (but only as
it pertains to the Branson Branch) and any other documents or instruments
related to the Subject Property (collectively, “Inspection Materials”). 

(c) Buyer acknowledges that all Inspection Materials are proprietary and
confidential in nature and will be delivered to Buyer solely to assist Buyer in
determining the feasibility of purchasing the Subject Property.  Accordingly, as
a material inducement to Seller to deliver the Inspection Materials to Buyer,
Buyer hereby covenants and agrees that neither it nor any of its representatives
shall, at any time, directly or indirectly, sell, transfer, publish, divulge,
display, reveal, or communicate any of the Inspection Materials or the
information contained therein, to any person whatsoever and Buyer continues to
be bound by the Confidentiality Agreement signed by the parties on April 9,
2018. 

(d) Within five (5) days after the termination of this Agreement for any reason,
Buyer shall, as instructed by Seller, either (i) return and deliver to Seller
all of the Inspection Materials or (ii) destroy the same and verify such to the
Seller. 

(e) Buyer hereby acknowledges, covenants, and agrees that any survey, report,
environmental audit, approval, appraisal, permit, license, plans or
specifications, and any other documents or instruments related to the
Subject  Property prepared by Seller or any third party and provided to Buyer
pursuant to this Agreement are provided without representation or warranty of
any kind whatsoever, either express or implied, and is without recourse to
Seller with respect to the accuracy of any information or statements contained
therein. 

(f) In conducting any inspections, investigations, tests, or other examinations
of, or related to, the Subject Property, Buyer and its agents and contractors
shall:  (i) not undertake any such inspections, investigations, tests, or other
examinations on the premises of the Seller, or

7

 

--------------------------------------------------------------------------------

 



any portion thereof, unless the same are first coordinated and approved by
Seller, and in the presence of Seller or its agents or representatives or Clint
Caffey; (ii) not disturb any Seller customers, or interfere with the use and
quiet enjoyment of the Subject Property as a branch banking facility; (iii) not
interfere with the operation and maintenance of the Subject Property, or any
part thereof; (iv) not damage any part of the Subject Property or any other
personal property located on or used in connection with the operation and
maintenance of the Subject Property; (v) not injure or otherwise cause bodily
harm to Seller or its agents, representatives, contractors, employees,
contractors, guests, or invitees or employees; (vi) promptly pay, when due, the
costs of all tests, investigations, and examinations undertaken by Buyer with
respect to the Subject Property; (vii) not permit any liens to be placed upon
the Subject Property or any portion thereof; and (viii) fully restore the
Subject Property to the condition it was in prior to the performance of any of
Buyer’s inspections, tests or examinations. 

(g) Buyer agrees to hold the Seller and its agents and assigns harmless from any
loss or claim while conducting any inspection, test or examinations on the
Subject Property. 

7. The Closing.  The closing hereunder (“Closing”) shall take place through the
use of the Title Company on a date mutually agreed upon in writing, by the
parties, but in any case, on or before March 11, 2019 (the “Closing Date”),
preferably on a Friday; provided that such date is following the receipt of all
approvals from any regulatory authorities having jurisdiction over the
transaction contemplated hereby, and the satisfaction of all conditions and the
lapse of all applicable waiting periods associated therewith.  Buyer and Seller
each agree that they will use their commercially reasonable efforts for the
Closing to take place on Friday, February 8, 2019. Buyer and Seller agree that
the Closing does not need to occur simultaneously with data processing
conversion.

8. Conditions Precedent to Closing.    

(a) Conditions to Buyer’s Obligations.  The following shall be conditions
precedent to the Buyer’s obligation to close the transactions contemplated
hereby: 

(i) The receipt of all required regulatory approvals (state and federal) and the
expiration of any applicable waiting period;

(ii) No material adverse change upon the Subject Property between the date of
this Agreement and the Closing Date;

(iii) Buyer has received all documents required to be received from Seller on or
prior to the Closing Date;

(iv) No temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the purchase and
assumption transaction contemplated by this Agreement is in effect and no
proceeding by any bank regulatory authority or other governmental agency seeking
any of the foregoing is pending.  There has not been any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the

8

 

--------------------------------------------------------------------------------

 



purchase and assumption transaction contemplated by this Agreement which makes
the consummation of such transaction illegal;

(v) All Seller’s representations and warranties shall be true and correct in all
material respects as of the date hereof and as of the time of Closing as if made
anew at such times; and

(vi) Seller shall have performed in all material respects all of the covenants
and agreements contain in this Agreement that require performance at or prior to
Closing.

(b) Conditions to Seller’s Obligations.  The following shall be conditions
precedent to the Seller’s obligation to close the transactions contemplated
here:

(i) The receipt of all required regulatory approvals (state and federal) and the
expiration of any applicable waiting period;

(ii) Seller has received all documents required to be received from Buyer on or
prior to the Closing Date;

(iii) No temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the purchase and
assumption transaction contemplated by this Agreement is in effect and no
proceeding by any bank regulatory authority or other governmental agency seeking
any of the foregoing is pending.  There has not been any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the purchase and assumption transaction contemplated by this
Agreement which makes the consummation of such transaction illegal;

(iv) All Buyer’s representations and warranties shall be true and correct in all
material respects as of the date hereof and as of the time of Closing as if made
anew at such times; and

(v) Buyer shall have performed in all material respects all of the covenants and
agreements contain in this Agreement that require performance at or prior to
Closing.

9. Representations and Warranties of Seller.  Seller represents and warrants to
Buyer that the following representations and warranties are true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date, except as set forth in Seller’s disclosure schedules attached hereto.  All
references to “to the best of Seller’s knowledge” (or similar phrases) shall be
deemed to mean the actual knowledge of Clint Caffey or David Turner (as opposed
to imputed or constructive knowledge). The disclosure schedule shall be arranged
in numbered sections contained in this Section 9 and any information disclosed
therein under any section of the disclosure schedule shall be deemed disclosed
and incorporated into any other section of the disclosure schedule as and to the
extent it is reasonably determined on the face of the disclosure contained
therein that such deemed disclosure and incorporation would be appropriate.



9

 

--------------------------------------------------------------------------------

 



(a) Seller has the full right, power, and authority to own, operate and convey
the Subject Property and fully perform this Agreement, and does not need any
further consents, joinders, or other authorization from any governmental
entities except from the applicable regulatory authorities to execute, deliver,
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. 

(b) Seller is a Missouri state-charted bank, duly organized, validly existing,
and in good standing under the laws of the State of Missouri. 

(c) The execution and delivery by Seller of this Agreement, and the performance
by Seller of all of its obligations hereunder, have been duly and validly
authorized and approved by Seller pursuant to all applicable laws, and no other
company action on the part of Seller is necessary to execute this Agreement and
consummate the transaction contemplated herein.  This Agreement has been duly
and validly executed by Seller and (assuming due authorization, execution and
delivery by Buyer) constitutes the valid and legally binding agreement of
Seller, enforceable against Seller in accordance with its terms, subject to
bankruptcy insolvency, reorganization or other similar law affecting the
enforcement of creditors’ rights generally and to general principles of equity,
whether considered in a proceeding at law or in equity.  The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby, subject to the fulfillment of the terms and
compliance with the provisions hereof and all regulatory approvals, will not
conflict with, or result in the breach of, or a default with respect to any of
the terms, conditions, or provisions of any laws applicable to Seller, or of the
charter or by-laws of Seller, or any agreement or other instrument to which
Seller is a party or is subject, or by which Seller or any of its properties or
any item of the Subject Property is bound, which breach would reasonably be
expected to have a material adverse effect on the business or properties of the
Branson Branch after the Closing Date. 

(d) To the best of Seller’s knowledge, there is no currently pending or
threatened suit, action, claim or proceeding against Seller, nor has Seller
received any written notification relating to the Subject Property, or any part
thereof, relating to a federal, state, county, or municipal department,
commission, board, bureau or agency or other governmental or administrative
agency or entity, including, but not limited to, those matters and subjects
described in subparagraph (f) of paragraph 10 of this Agreement.

(e) Seller has received no actual written notice that there is any pending
condemnation proceeding with respect to the Real Property or the Improvements,
or any part thereof. 

(f) To the best of Seller’s knowledge, there are no claims, pending or
threatened as to any transactions as to the Deposits or any threats as to cyber
security.

(g) Seller hereby represents that it has good and marketable title for the
Subject Property, subject only to Permitted Encumbrances and those exceptions
accepted or waiver by Buyer.  Other than as specifically set forth otherwise
herein, Seller specifically disclaims and makes no other warranties or
representations as to the environmental condition of the Real Property, the
Subject Property or to any other fact concerning the Subject Property.  Except
as set forth in subparagraph (e) of paragraph 1, there are no leases, subleases,
licenses or similar

10

 

--------------------------------------------------------------------------------

 



agreements permitting any party to lease, use or occupy space in or on the Real
Property or the Improvements.

(h) There are no other existing claims or agreements for brokerage commissions,
finders’ fees, or similar compensation to any person or party engaged by or
otherwise representing Seller in connection with the purchase and assumption
transaction contemplated by this Agreement.

(i) The Deposits are insured by the FDIC to the fullest extent permitted under
federal law.  The Deposits are (i) in all respects genuine and enforceable
obligations of Seller and have been acquired and maintained in material
compliance with all applicable laws, including, but not limited to, the Truth in
Savings Act and regulations promulgated thereunder; (ii) were acquired in the
ordinary course of Seller’s business; and, to the best of Seller’s knowledge,
(iii) are not subject to any claims that are superior to the rights of persons
shown on the records delivered to Buyer indicating the owners of the Deposits,
other than claims against such Deposit owners, such as state and federal tax
liens, garnishments and other judgment claims, which have matured or may mature
into claims against the respective Deposits.  Seller has, for all completed
calendar years prior to Closing, has duly and timely sent to each holder of a
Deposit all required I.R.S. Forms 1099 and other tax information reporting forms
and similar notifications required of Seller.

(j) A true and complete copy of each contract to be assigned to and assumed by
Buyer is listed in Exhibit “C”.  To the best of Seller’s knowledge, each
contract is valid and enforceable according to its terms.  Seller is not in
material default under any contact to be assigned and assumed and, to the best
of Seller’s knowledge, there has been no event which, with notice or the lapse
of time, or both, would constitute a material default under any contract to be
assigned by Seller and assumed by Buyer, including, but not limited to, the
consummation of the transactions contemplated by this Agreement.

(k) Although Buyer is purchasing the Subject Property and each item thereof in
an “as is” and “where is” and “with all faults” basis, to the best of Seller’s
knowledge, Seller has not received any written notification that any software it
is using has not been used without a proper license for the same.

(l) The representations and warranties of the Seller contained in this Section 9
as qualified by the disclosure schedules (and any updates thereto) constitute
the sole and exclusive representations and warranties of the Seller to the Buyer
in connection with the transactions contemplated hereby, and all other
representations and warranties of any kind or nature expressed or implied
(including, but not limited to, any relating to the future or historical
financial condition, results of operations, prospects, business, assets or
liabilities of the Seller), whether made by the Seller or any of its affiliates
or any of their respective managers, members, partners, officers, directors,
employees, advisors, consultants, agents or representatives, are specifically
disclaimed by the Seller.  The Seller does not make or provide any warranty or
representation, express or implied, as to the quality, merchantability, fitness
for a particular purpose, conformity to samples, or condition of the business’s
assets or any part thereof.

10. Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as of the date of this Agreement and as of the Closing Date as follows: 



11

 

--------------------------------------------------------------------------------

 



(a) Buyer has the full right, power, and authority to enter into and perform
this Agreement and to purchase the Subject Property, and does not need any
further consents, joinders, or other authorizations from any governmental entity
other than its regulators to execute, deliver and perform its obligations under
this Agreement, and to consummate the transactions contemplated hereby. 

(b) Buyer is a Missouri state-chartered bank, duly organized, validly existing,
and in good standing under the laws of the State of Missouri. 

(c) The execution and delivery by Buyer of this Agreement, and the performance
by Buyer of all its obligations hereunder, have been duly and validly authorized
and approved by Buyer pursuant to all applicable laws and no other action on the
part of Buyer is necessary to execute this Agreement and consummate the
transactions contemplated herein.  This Agreement and each of the other
documents, instruments, and agreements executed by Buyer in connection herewith,
have been duly and validly executed by Buyer and constitute the valid and
legally binding agreements of Buyer, enforceable against Seller in accordance
with their respective terms. 

(d) To the best of Buyer’s knowledge, there is no currently pending or
threatened suit, action, claim, or proceeding against Buyer or any of its
affiliates affecting the ability of Buyer to carry out this Agreement, or any of
the transactions contemplated hereby.  

(e) Since June 30, 2018, there has not occurred any material adverse change in
the financial condition, business, prospects or affairs of Buyer, and Buyer has
paid all of the debts and obligations in connection with the operation of its
business as they become due (except those, if any, contested in good faith). 

(f) The Purchase Price reflects that the Subject Property is being purchased by
Buyer on an “as is,” “where is” and “with all faults” basis and that it has
conducted to its satisfaction an independent investigation and verification of
the financial condition, results of operations, assets, liabilities, properties
and projected operations of Seller and the Branson Branch, and, in making its
determination to proceed with the transactions contemplated by this Agreement,
Buyer has relied solely on the results of its own independent investigation and
verification and the representations and warranties of Seller expressly and
specifically set forth in Section 9 as qualified by the disclosure schedules
(and any updates thereto).  Seller does not make or provide, and Buyer hereby
waives, any warranty or representation, express or implied, as to (i) the
quality, merchantability, fitness for a particular purpose, conformity to
samples, or condition of the Subject Property or any part thereof, (ii) any
applicable building, zoning or fire laws or regulations or with respect to
compliance therewith or with respect to the existence of or compliance with any
required permits, if any, of any governmental agency; (iii) the availability or
existence of any water, sewer or utilities, any rights thereto, or any water,
sewer or utility districts; (iv) access to any public or private sanitary sewer
system; (v) the habitability, marketability, or profitability of the property;
(vi) the manner or quality of the construction or materials, if any,
incorporated into the Subject Property; (vii) any misstatements or inaccuracies
contained in the property materials; or (viii) the presence of any hazardous
substances in any Improvements on the Subject Property, including, without
limitation, asbestos or formaldehyde, or the presence of any environmentally
hazardous wastes or materials on or under the Subject Property.  Without
limiting the generality of the

12

 

--------------------------------------------------------------------------------

 



foregoing, Buyer acknowledges that Seller shall have no liability to Buyer with
respect to the condition of the Subject Property under common law, or any
federal, state or local law or regulation, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended, 42 U.S.C.A. Sections 9601 et. seq., the Resource Conservation and
Recovery Act, as Amended, 42 U.S.C. Section 6901, et. seq; the Clean Air Act, as
Amended, 42 U.S.C. Section 7401, et. seq; the Federal Water Pollution Control
Act, as Amended, 33 U.S.C. Section 1251, et. seq; the Toxic Substances Control
Act, as Amended, 15 U.S.C. Section 9601, et. seq; the Emergency Planning and
Community Right to Know Act, 42 U.S.C. Section 11001, et. seq; the Safe Drinking
Water Act, 42 U.S.C. Section 300F, et. seq; and all comparable state and local
laws, and any common law (including, without limitation, common law that may
impose strict liability) that may impose liability or obligations for injuries
or damages due to, or threatened as a result of, the presence of or exposure to
any hazardous substance.  BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, OTHER
THAN THE REPRESENTATIONS SET FORTH IN SECTION 9, NEITHER SELLER NOR ANY OTHER
PERSON (INCLUDING, ANY MEMBER, MANAGER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF
ANY OF THE FOREGOING, WHETHER IN ANY INDIVIDUAL, CORPORATE OR ANY OTHER
CAPACITY) IS MAKING, AND BUYER IS NOT RELYING ON, ANY REPRESENTATIONS,
WARRANTIES, OR OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING SELLER,
THE BRANSON BRANCH, THE SUBJECT PROPERTY, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED
TO (OR OTHERWISE ACQUIRED BY) BUYER OR ANY OF THE BUYER’S REPRESENTATIVES.

(g) In connection with the investigation by Buyer of the Seller and the Branson
Branch,  Buyer has received or may receive from Seller certain projections,
forward looking statements and other forecasts.  Buyer acknowledges that there
are uncertainties inherent in attempting to make such projections, forward
looking statements and other forecasts, that Buyer is familiar with such
uncertainties, that Buyer is taking full responsibility for making their own
evaluation of the adequacy and accuracy of all projections, forward looking
statements and other forecasts so furnished to it (including the reasonableness
of the assumptions underlying such projections, forward looking statements and
other forecasts), and that neither Seller nor any of its respective affiliates
or any of its respective managers, members, partners, officers, directors,
employees, advisors, consultants, agents or representatives, whether in an
individual, corporate or any other capacity, will have or be subject to any
liability or indemnification obligation to Buyer or any other person resulting
from (nor shall Buyer have any claim with respect to) the distribution to Buyer,
or Buyer’s use of, or reliance on, any information, documents, projections,
forecasts or other material made available to Buyer in certain “data rooms,”
confidential information memoranda or management presentations in expectation
of, or in connection with, the transactions contemplated by this Agreement,
regardless of the legal theory under which such liability or obligation may be
sought to be imposed, whether sounding in contract or tort, or whether at law or
in equity, or otherwise.

(h) There are no other existing claims or agreements for brokerage commissions,
finders’ fees, or similar compensation to any person or party engaged by or

13

 

--------------------------------------------------------------------------------

 



otherwise representing Buyer in connection with the purchase and assumption
transaction contemplated by this Agreement.

(i) Buyer does not have any knowledge that any of the representations and
warranties of the Seller in this Agreement are not true and correct in all
material respects, and does not have any knowledge of any material errors in, or
omissions from, the disclosure schedules.

(j) The execution and delivery of this Agreement by Buyer and the consummation
by Buyer of the transactions contemplated hereby, subject to the fulfillment of
the terms and compliance with the provisions hereof and all regulatory
approvals, will not conflict with, or result in the breach of, or a default with
respect to any of the terms, conditions, or provisions of any laws applicable to
Buyer, or of the charter or by-laws of Buyer, or any agreement or other
instrument to which Buyer is a party or is subject.

11. Covenants of the Parties Prior to Closing. 

(a) Conduct of Seller Pending Closing.  During the period from the Effective
Date until the Closing Date, the Seller hereby covenants and agrees to continue
to conduct the business of the Seller at the Branson Branch in the ordinary
course of business and consistent with past practice.  Seller shall maintain its
present insurance coverage as it relates to the Subject Property through the
Closing Date.

(b) Notice of Developments.  Seller shall give Buyer prompt written notice of
any development that is materially adverse to the business, operations,
properties or assets of the Branson Branch. 

(c) No Property Changes.  From and after the Effective Date, Seller will refrain
from making any material changes to the Real Property; knowingly creating or
incurring or permitting to exist any material mortgage, lien, pledge or other
matter in any way affecting the Real Property, or the title thereof, except for
matters to be paid off by Seller at Closing; or committing any waste or nuisance
on the Real Property. 

(d) Regulatory Approvals.    Buyer will file, on a date mutually agreed by the
parties hereto, but no later than thirty (30) days after the Effective Date, all
regulatory applications required in order to consummate the purchase and
assumption transaction contemplated by this Agreement, including, without
limitation, the necessary applications for the approval of the Missouri Division
of Finance and the Federal Deposit Insurance Corporation. Buyer will provide to
Seller a copy of the non-confidential portions of such applications and
correspondence pertaining thereto contemporaneously with the filing or receipt
of same. Buyer will timely file all documents required to obtain all necessary
permits and approvals required to carry out the purchase and assumption
transaction contemplated by this Agreement, will pay all expenses incident
thereto and will use its best efforts to obtain such permits and approvals on a
timely basis. Buyer will provide Seller, as soon as is reasonable, copies of
correspondence between Buyer and the pertinent regulatory agencies relating to
such applications.

(e) Consummation of the Agreement. The parties will use their commercially
reasonable efforts to perform and fulfill all conditions and obligations on its
part to be performed

14

 

--------------------------------------------------------------------------------

 



or fulfilled under this Agreement and to effect the purchase and assumption
transaction contemplated by this Agreement in accordance with the terms and
conditions hereof.

(f) Employees.    On the Closing Date, Seller will terminate the employment of
each employee of Seller working at, or exclusively with the operations of the
Branson Branch of Seller, and compensate all currently to the date of Closing,
including all accrued wages and vacation time. Buyer has the opportunity, but
not the obligation, to hire any or all of such employees from and after the
Closing Date.  Seller shall give Buyer a list of its employees working at, or
exclusively with the operations of the Branson Branch within five (5) days after
the Effective Date hereof, which list shall include all information Seller has
with respect each employee, including compensation, bonuses, benefits and terms
of employment.  Seller and Buyer will conduct a joint meeting with the employees
as soon as is reasonably practicable after the Effective Date to notify the
employees of this signing of this Agreement and Buyer’s intent, but not
obligation, to re-employ the employees.

(g) Damage or Destruction of Personal or Real Property.  If prior to Closing,
there is any damage to or destruction or theft of any item of the Subject
Property, or either Buyer or Seller receives or obtains written notice of any
proceeding that affects the Subject Property, or any item thereof, then Buyer
shall be entitled to and will be assigned at Closing (i) all insurance proceeds
payable with respect to the damage, destruction or theft of the item of Subject
Property, with Seller paying over to Buyer any deductible under the applicable
policy, and (ii) any award of payment received in connection with any proceeding
concerning the Subject Property, including any condemnation or eminent domain
proceeding.

12. Prorations.

(a) Prorations. The parties intend that Seller will operate for its own account
the business conducted at the Branson Branch until the close of business on the
Closing Date, and that Buyer will operate such business for its own account on
and after the Closing Date.  Thus, except as otherwise specifically provided in
this Agreement, items of expense directly attributable to the operation of the
Branson Branch will be prorated as of the close of business on the Closing Date,
whether or not such adjustment would normally be made as of such time,
including, without limitation, (i) telephone, electric, gas, water, and other
utility services (to the extent it is not possible to transfer such services
into the name of Buyer as of the Closing Date), (ii) taxes associated with the
Real Property and Tangible Personal Property, (iii) assessments (including,
without limitation, assessments attributable to FDIC deposit insurance),
(iv) payments due on Operating Contracts, and (v) similar expenses related to
the Subject Property transferred hereunder.  To the extent any such item has
been prepaid by Seller for a period extending beyond the Closing Date, there
will be a proportionate adjustment in favor of Seller.

(b) Settlement Prorations.  Seller and Buyer shall cooperate with one another in
good faith prior to the Closing Date to prepare a mutually acceptable schedule
of all of the prorations and adjustments contemplated in this Section.   

13. Closing Costs.    



15

 

--------------------------------------------------------------------------------

 



(a) Seller Costs.  Seller shall be responsible for the following specific costs
associated with this transaction:  (i) the cost of obtaining and preparing any
corrective or curative title instruments; and (ii) one half of the Title
Company’s fee for acting as a closing agent.

(b) Buyer Costs.  Except for the specific costs which Seller is responsible for
under this Section above, and except for its own attorneys’ fees, which will be
handled as set forth in Section 13(c) below all other costs of any nature and
kind related to the transaction shall be the sole responsibility of Buyer.

(c) Attorneys’ Fees.  Except as otherwise specifically provided herein, the
parties shall each bear their own respective attorneys’ fees. 

14. Documents to be Delivered. 

(a) At the Closing, after approval of all regulatory authorities necessary to
Close and simultaneously with the payment of the Purchase Price, Seller shall
deliver to Buyer the following, all in the form and substance reasonably
acceptable to Seller and Buyer:  (i) the Purchase Price adjusted for all
prorations, credits and adjustments, of which the Escrow Deposit will be
accounted for, (ii) the executed Deed for the Land, fixtures and Improvements;
(iii) standard no-lien affidavit in form required to delete the standard
pre-printed exceptions to the Title Policy; (iv) an executed bill of sale for
the Improvements, Deposits and the Tangible Personal Property; (v) an executed
assignment and assumption of the lease with Lifestyle Contractors, Deposits and
any Operating Contracts; (vi) a “FIRPTA Affidavit” establishing the Seller is
not a “foreign corporation”; (vii) authority documentation reasonably requested
by Buyer or reasonably required by the Title Company to evidence Seller’s
authority to close the transactions contemplated by this Agreement; (viii) such
other documents and instruments contemplated by this Agreement and reasonably
requested by Buyer, and (ix) any manuals, combinations, keys, and alarm codes.

(b) At the Closing, Buyer shall execute and deliver, as applicable, to Seller
the following, all in a form and substance reasonably acceptable to Seller and
Buyer:  (i) an assignment and assumption of the lease with Lifestyle
Contractors, Deposits and Operating Contracts; (ii) authority documentation
reasonably requested by Seller or the Title Company to evidence Buyer’s
authority to close the transactions contemplated by this Agreement; and
(iii) such other documents and instruments contemplated by this Agreement and
reasonably requested by Seller. 

(c) At the Closing, Seller and Buyer shall mutually execute and deliver to each
other a closing statement in customary form, and such other instruments required
by this Agreement. 

15. Indemnification.  

(a) Indemnification of Buyer. Seller will indemnify, hold harmless and defend
Buyer (and each of Buyer’s directors, officers, subsidiaries, successors and
assigns, and affiliates) (collectively, the “Buyer’s Indemnified Parties”) from
and against any and all damage, loss, liability, cost, claim, or expense
(including reasonable legal fees and expenses) incurred or suffered by Buyer’s
Indemnified Parties (i) arising out of or resulting from the breach or
inaccuracy of or failure to comply with any representation, warranty or covenant
made by the Seller in this

16

 

--------------------------------------------------------------------------------

 



Agreement which survives the Closing Date as specified in Section 18(b) hereof;
(ii) arising out of or resulting from or based upon any Excluded Personal
Property; or (iii) arising out of or resulting from Seller’s operation of the
Branson Branch before the Closing Date.

(b) Indemnification of Seller.   Buyer will indemnify, hold harmless and defend
Seller (and Seller’s directors, officers, subsidiaries, successors and assigns,
and affiliates) (collectively, the “Seller’s Indemnified Parties”) from and
against any and all damage, loss, liability, cost, claim, or expense (including
reasonable legal fees and expenses) incurred or suffered by Seller’s Indemnified
Parties (i) arising out of or resulting from the breach or inaccuracy of or
failure to comply with any representation, warranty or covenant made by Buyer in
this Agreement which survives the Closing Date as specified in Section 18(b)
hereof; (ii) by reason of any failure of the Buyer to pay, honor, perform or
otherwise discharge the liabilities assumed related to the Subject Property on
or after the Closing Date; or (iii) arising out of or resulting from Buyer’s
operation of the Branson Branch on or after the Closing Date.

(c) Procedure and Limitations. No indemnification will be provided under
Sections 15(a) or 15(b) unless the amount of any claim or aggregate claims
exceeds $25,000, and then only to the extent of such excess.  Any indemnified
party will give the indemnitor prompt notice of any claim hereunder; provided,
the failure to give such notice will not affect the right to indemnification
hereunder unless the indemnitor was materially prejudiced by such failure.  The
indemnitor will have the right to defend at its own expense any claim for which
the indemnitor is liable hereunder, but no settlement or compromise of such
claim may be effected which materially affects the indemnified party without its
consent thereto, which will not be unreasonably withheld.  The indemnified party
will cooperate with the indemnitor in the defense of any such claims and may
participate therein with its own counsel at its own expense.

16. Termination or Abandonment. 

(a) Mutual Agreement.  This Agreement may be terminated by the mutual written
agreement of the parties at any time prior to the Closing Date.

(b) Breaches of Representations or Agreements.  In the event that there is a
material breach in any of the representations and warranties or agreements of
Seller or Buyer, which breach is not cured within 20 days after notice to cure
such breach is given to the breaching party by the non-breaching party, then the
non-breaching party may terminate and cancel this Agreement by providing written
notice of such action to the other party hereto.

(c) Failure of Conditions.  In the event that any of the conditions to the
obligations of either party are not satisfied or waived on or prior to the
Closing Date, and if any applicable cure period provided in Section 16(b) hereof
has lapsed, then such party may terminate and cancel this Agreement by delivery
of written notice of such action to the other party on such date.

(d) Denial of Regulatory Approval.  If any regulatory application filed pursuant
to this Agreement should be finally denied or disapproved by the respective
regulatory authority, then this Agreement thereupon will be deemed terminated
and canceled; provided, however, that a request for additional information from,
or undertakings by, the applicant, as a condition for

17

 

--------------------------------------------------------------------------------

 



approval, will not be deemed to be a denial or disapproval so long as the
applicant diligently provides the requested information or agrees to the
requested undertaking.  If any regulatory agency requests that an application be
withdrawn and the applicant, in consultation with the other party to this
Agreement, is unable to resolve the concern or objections of such agency, the
applicant will be deemed to have failed to obtain regulatory approval.  In the
event an application is denied but is subject to an appeal, petition for review,
or similar such act on the part of the applicant (hereinafter referred to as the
“appeal”) then the application will be deemed denied unless the applicant and
the other party to this Agreement agree in writing to appeal the denial and the
applicant prepares and timely files such appeal and continues the appellate
process for purposes of obtaining the necessary approval, provided, however,
that Seller will have the right, at its election, to terminate this Agreement if
such appeal remains unresolved for a period exceeding 30 days.

(e) Automatic Termination.  Either Buyer or Seller may, by written notice to the
other, terminate this Agreement if the Closing has not occurred on or before
March 11, 2019 for reasons other than the failure of the party seeking to
terminate to fully comply with its obligations hereunder; provided that such
date will be extended if all required regulatory approvals have been obtained
and the parties are waiting for the expiration of all regulatory waiting periods
to close the transaction, and further provided, that such date may be extended
by the mutual agreement of Seller and Buyer on or prior to the date this
Agreement would otherwise terminate.

(f) Termination by Buyer. In addition to methods described in this paragraph 16,
Buyer may terminate this Agreement as provided in Section 5 or Section 6.

(g) Liabilities.  In the event that this Agreement is terminated pursuant to the
provisions of Section 16 hereof, no party hereto will have any liability to any
other party for costs, expenses, damages or otherwise; provided, that,
notwithstanding the foregoing, in the event that this Agreement is terminated
pursuant to Section 16(b) hereof on account of a willful breach of any of the
representations and warranties set forth herein, or any breach of any of the
agreements set forth herein, then the non-breaching party will be entitled to
recover its damages from the breaching party.

17. Transitional and Post-Closing Matters. 

(a) Notification to Branson Branch Customers. Buyer will:

(i) jointly with Seller, as soon as practicable after the execution and delivery
of this Agreement on a date as mutually agreed by Buyer and Seller, prepare and
mail to each depositor whose Deposit is to be assumed by Buyer, a letter, in
form and substance mutually satisfactory to the parties, informing such
depositor of the nature of such transaction and the continuing availability of
services to be provided by Buyer in the Branson Branch on and after the Closing
Date; and

(ii) at its own cost and expense, cause to be printed deposit tickets, checks,
withdrawal orders and all other requisite banking transactional forms, and ATM,
check and debit cards for each account which constitutes a Deposit and mail such
deposit tickets, checks, withdrawal orders and other forms and ATM, check

18

 

--------------------------------------------------------------------------------

 



and debit cards to each customer having such an account so as to be received by
such customer on or within three (3) days prior to the Closing Date, each such
document to be encoded with Buyer’s identification numbers and to be accompanied
by Buyer’s letter, in form and substance reasonably satisfactory to Seller,
advising that, from and after the Closing Date, such newly issued deposit
tickets, checks, withdrawal orders and other forms and ATM, check and debit
cards are to be used instead of the corresponding existing documents of Seller
with respect to the customer’s Deposit account maintained at the Branson Branch,
and that any such existing documents of Seller are to be destroyed; and take any
other actions required by law or regulation or by any court or regulatory
authority to notify customers or depositors of the Branson Branch or residents
of the communities in which the Branson Branch is located of the transfers and
assumptions occurring pursuant to this Agreement.  The out-of-pocket cost of the
mailings required by subsections (a) and (b) of this section will be borne by
Buyer.

(b) Payment Instruments.  Following the Closing, Buyer agrees to pay in
accordance with law all checks, drafts, and withdrawal orders (including ACH
debits) which are properly drawn by depositors with respect to the Deposits
assumed by Buyer, which are duly endorsed (or for which necessary endorsements
are deemed supplied by applicable law) and otherwise properly payable, in light
of credit balances and overdraft privileges, if any, applicable to such
depositors, and presented to Buyer by mail, over its counters, or through the
check-clearing system of the banking industry, and in all other respects to
discharge, in the usual course of the banking business, the duties and
obligations of Seller with respect to the balances due and owing to the
depositors whose Deposits are assumed by Buyer.

(c) Statements.  Seller will issue statements to its customers which include all
transactions with respect to the Deposits through the close of business on the
Closing Date, and Buyer will issue statements for all transactions with respect
to the Deposits thereafter.  Routine interest and service charge calculations
will be processed by the Seller on such customer statements as of the close of
business on the Closing Date.

(d) Limited Correspondent.  For a period of sixty (60) calendar days after the
Closing Date, Seller will act as Buyer’s limited correspondent for the
processing of checks, drafts and withdrawal orders drawn before or after the
Closing on the draft, check or withdrawal order forms provided by Seller on
Deposits assumed by Buyer hereunder.  For the 60-day period, Seller will use
commercially reasonable efforts to transmit to Buyer via facsimile or by
imaging, on a timely basis, a copy of each day’s checks, drafts and withdrawal
orders, which are on draft, check or withdrawal order forms provided by Seller
on Deposits assumed by Buyer hereunder.  Buyer will determine disposition of
presented items and notify Seller of such disposition within three (3) hours of
receipt of the copies of such items, if receipt occurs on a business day between
the hours of 8:00 a.m. and 3:00 p.m., or by 10:00 a.m. the following business
day if receipt does not occur on a business day between the hours of 8:00 a.m.
and 3:00 p.m.  Items mistakenly routed or presented after the 60-day period will
be returned.  Seller and Buyer will make arrangements to provide for the daily
settlement through the Clearing Account (as defined below) with immediately
available funds by Buyer of any such items honored by Seller pursuant to Buyer’s
instructions.



19

 

--------------------------------------------------------------------------------

 



(e) Uncollected Items.  At Closing, Buyer will establish an account with Seller
(the “Clearing Account”).  Buyer and Seller will settle daily through the
Clearing Account the amount of all items included in the Deposits on the Closing
Date which are returned to Seller after the Closing Date as uncollected;
provided, that Seller will, upon Buyer’s making such payment, deliver each such
item to Buyer and will assign to Buyer any and all rights which Seller may have
or obtain in connection with such returned items.    To the extent that such a
returned or uncollected item is not collected prior to the 180th day after the
Closing Date, or such earlier date as may be agreed to in writing by the parties
(the “Adjustment Payment Date”) as set forth in subparagraph (d) of paragraph 3)
the amount of said uncollected items shall be included in the Adjustment Payment
to be made from Seller to Buyer.  Buyer shall use its best and commercially
reasonable efforts to collect such items.

(f) ACH.  For a period of ninety (90) days beginning on the Closing Date, Seller
will use commercially reasonable efforts to transmit to Buyer information with
respect to Automated Clearing House (“ACH”) originators effecting debits or
credits to the accounts of the Deposit.  Buyer will use its best commercially
reasonable efforts to notify all ACH originators effecting debits or credits to
the accounts of the Deposit of the purchase and assumption transactions
contemplated by this Agreement.  For a period of ninety (90) days beginning on
the Closing Date, Seller will honor all ACH items related to accounts of Deposit
which are mistakenly routed or presented to Seller.  Seller will make no charge
to Buyer for honoring such items, and will use its commercially reasonable
efforts to transmit to Buyer via facsimile or by imaging, by 11:00 a.m. or as
soon as practicable thereafter, each day’s ACH data that is to be posted that
day.  Items mistakenly routed or presented after the 90-day period will be
returned to the presenting party.  Seller and Buyer will make arrangements to
provide for the daily settlement through the Clearing Account with immediately
available funds by Buyer of any ACH items honored by Seller.

(g) Deposits.  For a period of sixty (60) calendar days after the Closing Date,
Seller will forward to Buyer as soon as reasonably possible any deposits
received by Seller made with respect to Deposits.  Buyer will reimburse Seller
upon demand for checks returned on payments forwarded by Seller to Buyer. 

(h) Access to Records.  Seller and Buyer mutually agree to maintain all records
and other documents relating to the Subject Property for such periods as
provided in Seller and Buyer’s respective record retention policies and required
by applicable law, and to examine, inspect, copy and reproduce such records and
other documents relating to such Subject Property as may be reasonably requested
by the other party.  Seller shall provide the first $2,500.00 of cost of
examination and photocopying at Seller’s customary rates without charge to
Buyer.  Any charges for such examination and photocopying in excess of this
amount will be charged to Buyer at a rate not greater than Seller’s  customary
rates for similar requests by its customers.

(i) Information Reporting. With respect to the Deposits purchased and assumed by
Buyer pursuant to this Agreement, Seller will be responsible for reporting to
the customer and to the Internal Revenue Service (and any state or local taxing
authority as required by law) all interest paid or earned by the customer prior
to and including the Closing Date, and Buyer will be responsible for reporting
to the customer and to the Internal Revenue Service (and any state or local
taxing authority as required by law) all interest paid or earned by the customer
after the Closing Date.



20

 

--------------------------------------------------------------------------------

 



(j) Transition.  From and after the date of this Agreement, Seller and Buyer
agree to fully cooperate with and assist one another in connection with the
transition and conversion of all customer accounts, files (including data
processing files) and other information which are being purchased and assumed by
Buyer pursuant to the terms hereof.  Additionally, each of the Buyer and Seller
agree to provide each other, upon reasonable prior notice, with such information
and data as is necessary to allow Seller and Buyer to comply with all tax,
regulatory reporting, audit or other compliance obligations relating to the
customers, employees and operations of the Branson Branch, and each of Seller
and Buyer agree to timely take any and all action as required by law to comply
with such tax, regulatory and/or reporting obligations.

18. Miscellaneous. 

(a) Notices. All notices, requests, demands or other communications provided for
hereunder shall be addressed to the parties as follows:

 

As to Seller:

 

 

 

 

 

With a copy to (which shall not constitute notice):

Mr. David Turner
Hawthorn Bank CEO
132 E. High Street
P.O. Box 688
Jefferson City, MO  65102

 

 

 

Nate Van Emon

Stinson Leonard Street LLP

1201 Walnut Street, Suite 2900

Kansas City, MO  64106

 

 

 

 

 

 

 

As to Buyer:

Bill Jones
1501 State Highway 248
Branson, MO  65616

 

With a copy to:

 

Lee Viorel

Lowther & Johnson

901 E St Louis St #20

Springfield, MO 65806

 

And to:

 

David L. Wieland

Wieland & Condry, LLC

1548 E. Primrose

Springfield, MO 65804

 

21

 

--------------------------------------------------------------------------------

 



 

 

 

Notice shall be in writing and shall be deemed delivered:  (i) if mailed by
certified mail, return receipt requested, postage prepaid and properly addressed
to the address above, then three (3) business days after deposit of same in a
regularly maintained US Mail receptacle;  (ii) if mailed by Federal Express, UPS
or other nationally recognized overnight courier service, next business day
delivery, then one (1) business day after deposit of same in regularly
maintained receptacle of such overnight courier; or (iii) if hand delivered,
then upon hand delivery thereof. 

(b) Survival.  Subject to the limitations and other provisions of this
Agreement, the representations and warranties herein shall survive the Closing
and shall remain in full force and effect until the date that is twelve (12)
months from the Closing.  None of the covenants or other agreements contained in
this Agreement shall survive the Closing, other than those which by their terms
contemplate performance after the Closing, and each such surviving covenant or
other agreement shall survive the Closing for the period contemplated by its
terms.

(c) Time is of the Essence.  The parties hereto agree that time is of the
essence with respect to the performance of the obligations hereunder.  The
parties agree that in the event that any date on which performance is to occur
falls on a Saturday, Sunday or state or national holiday, then the time for such
performance shall be extended until the next business day thereafter occurring. 

(d) Captions and Paragraph Headings; Gender.  Captions and Section headings
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement, nor the
intent of any provision hereof.  All terms and words used in this Agreement
regardless of the number and gender in which used, shall be deemed to include
any other gender or number as the context or use thereof may require. 

(e) No Waiver.  No waiver of any provision of this Agreement shall be effective
unless it is in writing, signed by the party against whom it is asserted and any
such written waiver shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future waiver. 

(f) Execution and Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered on and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the even that any signature is delivered by facsimile
transmission or by e-mail deliver of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof. 

(g) Binding Effect.  This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns. 



22

 

--------------------------------------------------------------------------------

 



(h) Governing Law.  This Agreement shall be construed and interpreted according
to the laws of the State of Missouri without giving effect to any choice or
conflict of law provision or rule (whether of the State of Missouri or any other
jurisdiction). 

(i) Venue.  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF MISSOURI LOCATED IN THE CITY OF SPRINGFIELD AND COUNTY OF GREENE
COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(j) Entire Agreement.  This Agreement, including the Exhibits attached hereto
and the documents delivered pursuant hereto, sets forth all the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, understandings, inducements or conditions, expressed
or implied, oral or written, except as herein contained. 

(k) Invalid Provisions.  If any one of the provisions contained in this
Agreement, for any reason, shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision had never been contained
herein. 

(l) Relationship.  Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership, joint venture or any other relationship
between Seller and buyer other than the relationship of a buyer and seller of
real property as set forth in this Agreement. 

(m) Modification.  This Agreement shall not be modified (and no purported
modification thereof shall be effective) unless in writing and signed by both
parties.

(n) Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other. 

(o) Exhibits.  The Exhibits attached hereto contain additional terms of this
Agreement and are incorporated herein by reference. 



23

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

HAWTHORN BANK

 

 

 

 

 

 

 

 

By:

/s/ David T. Turner

 

 

 

David T. Turner, CEO

 

 

 

 

 

 

 

 

BRANSON BANK

 

 

 

 

 

 

 

 

By:

/s/ Bill W. Jones

 

 

 

Bill W. Jones, CEO

 

 

 

 

 

 

 

 

 

 

 

24

 

--------------------------------------------------------------------------------